 


114 HR 824 IH: State Marriage Defense Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 824 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Weber of Texas (for himself, Mr. Palazzo, Mr. Sessions, Mr. Fincher, Mr. Massie, Mr. Bishop of Utah, Mr. Duncan of South Carolina, Mr. Gohmert, Mr. Sam Johnson of Texas, Mr. DesJarlais, Mr. Pompeo, Mr. Miller of Florida, Mr. Collins of Georgia, Mr. Pitts, Mr. Boustany, Mr. Olson, Mr. Latta, Mr. Palmer, Mr. Farenthold, Mr. Flores, Mr. Pearce, Mr. Neugebauer, Mr. LaMalfa, and Mr. Jones) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend chapter 1 of title 1, United States Code, with regard to the definition of marriage and spouse for Federal purposes and to ensure respect for State regulation of marriage. 
 
 
1.Short titleThis Act may be cited as the State Marriage Defense Act of 2015. 2.FindingsCongress finds the following: 
(1)Congress affirms the States’ legitimate and proper public policy interests in regulating domestic relations and in defining marriage for the residents of their States. (2)Despite striking down section 3 of the Defense of Marriage Act, the Supreme Court ruling in United States v. Windsor did not institute a new Federal definition of marriage that includes same sex marriage. Instead, United States v. Windsor specifically required the Federal Government to defer to state sovereign choices about who may be married in determining marital status for Federal purposes. 
(3)Congress recognizes that current actions by the Federal Government to afford benefits to certain relationships not recognized as marriages by a person’s State of residence go beyond the Supreme Court’s ruling in United States v. Windsor. These Federal actions create two contradictory marriage regimes within the same State, in direct contradiction of United States v. Windsor. (4)Actions taken by the Federal Government to grant recognition of marital status for persons not recognized as married in their State of domicile undermine a State’s legitimate authority to define marriage for its residents. 
3.Amendment to definition of marriage for Federal purposesSection 7 of title 1, United States Code, is amended to read as follows:  7.Definition of Marriage and SpouseIn determining the meaning of any Act of Congress, or of any ruling, regulation, or interpretation of the various administrative bureaus and agencies of the United States, as applied with respect to individuals domiciled in a State or in any other territory or possession of the United States the term marriage shall not include any relationship which that State, territory, or possession does not recognize as a marriage, and the term spouse shall not include an individual who is a party to a relationship that is not recognized as a marriage by that State, territory, or possession.. 
 
